Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 1 of 23 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
ANDREW RAFFELSON,
CASE NO.:

Plaintiff,
v.
AVANTEUSA, LTD., JURY TRIAL DEMANDED

Defendant.

f
CLASS ACTION COMPLAINT

 

Plaintiff, Andrew Raffelson (“Piaintiff’), by and through undersigned counsel, hereby files

this Class Action Complaint against AvanteUSA, LTD., (“Defendant”) and states as follows:
PRELIMINARY STATEMENT

1, Plaintiff brings this class action for violations of 15 U.S.C. § 1692 et seq., the
Fair Debt Collection Practices Act (“FDCPA”) and Fla. Stat. § 559.55 ef seq., the
Florida Consumer Collection Practices Act (““FCCPA”).

2. The statute of limitations offers a complete defense to a lawsuit to collect an unpaid
debt. A creditor that opts not to sue on a debt within the applicable statute of limitations period
loses its right to take legal action to collect the debt. Under Florida law, a judgment is valid for
twenty years from the date of entry. Subject to certain exemptions, the judgment creditor has the
right to execute on the judgment via levy on the debtor’s real and personal property and to obtain
a writ of garnishment on a debtor’s bank accounts and wages.

3, Here, Defendant sends collection letters to consumers and fails to disclose that the
debt was barred by the statute of limitations. The collection letters made offers to “settle” and

“resolve” the debt and providing deadlines and creating an artificial sense of urgency to make a

 
Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 2 of 23 PagelD 2

payment on the time-barred debt. By doing so, Defendant has attempted to mislead and deceive
Plaintiff as to the legal status of the debt and attempted to enforce an illegitimate debt and asserted
the existence of rights that do not exist.

6. Specifically, and notwithstanding that the debt is time-barred, Defendant solicits
Plaintiff to enter into a payment arrangement and/or the submission of a payment on a time-barred
consumer debt by check (thus, in writing). Such a payment poses a sufficient risk of reviving the
time-barred debt for further legal action by a debt collector.

JURISDICTION AND VENUE

7. Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331, as Plaintiff
brings claims under 15 U.S.C. §1692 ef seg. the Federal Debt Collection Practices Act
(“FDCPA”). Supplemental jurisdiction exists over the state law claims pursuant to
28 U.S.C. § 1367.

8. Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial
part of the events or omissions giving rise to the claims and injuries occurred in the Southern
District of Florida.

PARTIES

9. Plaintiff, Andrew Raffelson, is a natural person who resides in Orange County,
Florida, where the causes of action arose, and is a “consumer” as the term is define by
15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

10. Defendant, AvanteUSA, LTD., is a foreign limited partnership, is headquartered in
Texas, does business in the State of Florida, and is a “debt collector,” as defined by

15 U.S.C. § 1692a (6) and Fla. Stat. § 559.55(7).

 
Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 3 of 23 PagelD 3

11. Defendant, in the conduct of its business as a debt collector, used one or more
instrumentalities of interstate commerce or the mails, including, without limitation, electronic
communication, to communicate with Plaintiff.

12. The conduct of Defendant was authorized, approved and/or ratified by one or more
officers, directors, or managers of Defendant, and/or they knew in advance that Defendant was
likely to conduct itself, and allowed them to so act, with the conscious disregard of the rights and
safety of others. The agent(s) and employee(s) of Defendant acted within the course and scope of

employment and acted with the consent, permission and authorization of Defendant.

CLASS ACTION ALLEGATIONS
13. Plaintiff brings this action as a class action, pursuant to Federal Rule of Civil
Procedure 23, on his own behalf and on behalf of all other similarly-situated consumers. The
FDCPA Class is defined as:

All consumers in the United States who were sent letters and/or notices from
Defendant substantially similar or materially identical to the collection letters sent
to Plaintiff, relating to a consumer debt that was beyond the statute of limitations,
on or after the date two years prior to the filing of this action.

14. Plaintiff also represents and is a member of a subclass (the “FCCPA Subclass”),
which is defined as follows:

All consumers in the State of Florida who were sent letters and/or notices from
Defendant substantially similar or materially identical to the collection letters sent
to Plaintiff, relating to a consumer debt that Defendant acquired after it was in
default and that was beyond the statute of limitations, on or after the date one year
prior to the filing of this action.

 
Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 4 of 23 PagelD 4

Numerosity

15. The Class is so numerous that joinder of all members is impracticable. Plaintiff
estimates the FDCPA Class may have approximately 50,000 members and the FCCPA Subclass
may have approximately 10,000 members.

Commonality

16. There are questions of law and fact that are common to the Class and which
predominate over questions affecting any individual Class member. All Class members received
collection letters from Defendant and were subject to the same policies and procedures. The
common questions of law and fact include, without limitation, (1) whether Defendant violated the
FDCPA, 15 U.S.C. § 1692 et seq. by using false, deceptive, or misleading representations in order
to collect a debt; and (2) whether Defendant violated the FCCPA, Fla. Stat. § 559.72(9) by
claiming, attempting, or threatening to enforce a debt when such person knows that the debt is not
legitimate, or asserting the existence of another legal right when it knows that the right does not
exist.

Typpicality

17.‘ Plaintiff’s claims are typical of the claims of the Class, which are based on the same
operative facts and share the same legal theories. Plaintiff has no interest adverse or antagonistic
to the interests of other Class members.

Adequacy of Class Representation
18. Plaintiff will fairly and adequately protect the interests of the Class and has retained

experienced counsel, competent in prosecuting class action litigation.

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 5 of 23 PagelD 5

Predominance of Common Questions

19. The common questions described in Paragraphs 16 predominate over any
individual issues.

Superiority of Class Resolution

20. Acclass action is superior to other methods to fairly and efficiently adjudicate this
Complaint’s claims. Plaintiff does not anticipate any unusual difficulties in managing the class
action because the claims are based on Defendant’s standard conduct patterns.

21. A class action will permit many similarly-situated persons to prosecute their
common claims in a single forum simultaneously, efficiently, and without the duplication of effort
and expense that numerous individual actions would create.

22. Class treatment will allow the Court to adjudicate relatively small claims by many
Class members who could not otherwise afford to seek legal remedies for Defendant's conduct.

23, Without aclass action, Defendant will continue to violate the Class members’ rights
and the Class members will continue to suffer the loss of their legal rights, as well as monetary
damages.

24, Defendant's actions apply generally to the entire Class and, accordingly, Plaintiff
seeks relief that is appropriate for the entire Class.

FACTUAL ALLEGATIONS

25, Defendant is a “debt collector” as defined under the FDCPA, 15 U.S.C. 1692a(6),.
Defendant’s letters attempt to collect on a medical debt that was already in default at the time it
was sold. Defendant describes itself on its website as “the best provider of medical billing and
collection services.” Further, Defendant holds itself out as a company that “works with some of

the industries’ most recognized names in debt buying. Moreover, in its collection letters at issue in
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 6 of 23 PagelD 6

this matter (Exhibit A and Exhibit B), Defendant states that the “communication is from a debt
collector” and that “[t]his is an attempt to collect a debt and any information obtained will be used
for this purpose.”

26. Plaintiff allegedly incurred and owed a consumer “debt” to Florida Emergency
Physicians Kang & Associates as defined under 15 U.S.C. § 1692a(5) and Fla. Stat. §559,55(6).
Plaintiff's debt to Florida Emergency Physicians Kang & Associates was a debt incurred for
personal, family and/or household use. Specifically, the debt relates to medical treatment.

27. ‘The debt was incurred on or about January 1, 2013, and Plaintiff did not make any
payments on the debt. Plaintiff’s debt was delinquent or in default when Defendant obtained the
right to collect the debt.

A. Defendant’s Conduct Applicable to the FDCPA Class & FCCPA Subclass

28. On or about October 8, 2018, Defendant sent Plaintiff a collection letter attempting
to collect a time-barred debt from Plaintiff that stated in relevant part Plaintiff’s name, address,
the creditor for which Defendant was attempting to collect the debt, account number and
amount/balance due. The collection letter is a computer-generated form letter and, per information
and belief, is routinely sent to many consumers. A copy of the October 8, 2018 collection letter is
attached hereto as Exhibit A.

29, Defendant instructed Plaintiffin the collection letter to contact Defendant to “settle
your debt for a fraction of what you owe.” Ex. A. The collection letter also states that Plaintiff had
the “opportunity” to “resolve the account” for a one-time payment of $213.00. Ex. A.

30. The collection letter also states in pertinent part that “This communication is an
attempt to collect a debt, any information received will be used for that purpose.” Ex. A

(emphasis in original).
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 7 of 23 PagelD 7

31. On or about Apri! 8, 2019, Defendant sent Plaintiff a collection letter as a follow
up to its previous collection letter. Moreover, Defendant again in its collection letter urged to
contact Defendant to “settle your debt for a fraction of what you owe.” A copy of the collection
letter is attached hereto as Exhibit B. The April 8, 2019 letter states that the creditor “has
authorized a very generous settlement with the opportunity to resolve the account.”

32, The April 8, 2019 letter from Defendant advised Plaintiff to “make a one-time

oF

payment in the amount of $177.50 to settle your account.” The letter also places a response
deadline, stating that “This amount must be received in this office by Friday, April 26, 2019.” Jd.

33. That collection letter (Exhibit B) again stated in relevant part Plaintiff’s name,
address, creditor for which Defendant was attempting to collect the debt, account number and
amount/balance due.

34. At the time Defendant sent the collection letters, Defendant did not have the right
to file a lawsuit to collect the debt because the applicable statute of limitations period on the debt
had expired.

35. — Plaintiff’s debt was “time-barred” and Plaintiff was entitled to assert the statute of
limitations as a complete defense to any legal action to enforce the debt.

36. In spite of this, Defendant still sent the collection letiers to attempt to collect on
Plaintiff’s time-barred debt without disclosing that it cannot enforce the debt. Defendant’s conduct
is designed to mislead and deceive. While it is not necessarily unlawful for a debt collector to
seek payment of a time-barred debt, a collection letter violates the law when its statements could
mislead an unsophisticated consumer to believe that a time-barred debt is legally enforceable,

regardless of whether litigation is threatened. The language of the collection letters described

above contain offers to “settle” and “resolve” a time-barred debt, combined with a deadline to

 
Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 8 of 23 PagelD 8

accept the reduced-payment offer and a warning that the offer might not be renewed if payment is
not timely made. These letters were designed to deceive or mislead Plaintiff as to the legal status
of the debt, even in the absence of an express threat of litigation.

37. Further, Defendant did not disclose that entering into a payment arrangement or
making even a partial payment by check could revive Defendant’s right to file a lawsuit by
resetting the statute of limitations.

38. Pursuant to the Federal Trade Commission, debt collectors should disclose to the
consumer that they cannot be sued on the debt and that making even a partial payment will
resurrect the creditor or debt collector’s ability to pursue legal action and collect on the remaining
balance of the debt. FTC, Repairing a Broken System: Protecting Consumers in Debt Collection
Litigation and Arbitration (July 2010)!.

39. Thus, Defendant’s letter violates the FDCPA and FCCPA because it is misleading,
unfair, and deceptive to the least sophisticated consumer.

B. Defendant’s Conduct Applicable Only to Raffelson

40. On or about October 22, 2018, Plaintiff sent Defendant a letter confirming that he
was in receipt of the Defendant’s collection letter (Exhibit A) and refusing to pay the alleged debt.
Further, Plaintiff told Defendant to “[njever cail, write or communicate with me in any manner
ever again regarding this account, unless it is in my favor that I am not obligated in anyway to pay
any amounts.” Moreover, Plaintiff also told Defendant that “[a]ll communication regarding this
account are considered harassment.” A copy of Plaintiff's letter to Defendant is attached hereto as

Exhibit C.

 

' Available at hitps:/www. fic. gov/sites/default/files/documents/reports/federal-trade-commission-bureau consumer-
protection-staf-report-repairing-broken-system-protecting/debtcollectionreport.pdf.

8

 

 
Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 9 of 23 PagelD 9

41, Despite Plaintiffs cease and desist letter to Defendant, and Plaintiff making it
abundantly clear to Defendant that he would never pay the debt, Defendant continued
communicating with Plaintiff. Specifically, Defendant sent the April 8, 2019 collection, attached
hereto as Exhibit B. That communication continued after all attempts at negotiation had clearly
failed and the continued communication served only to harass Plaintiff into paying a debt that
Defendant could not legally enforce. Moreover, that collection letter did not advise the consumer
that the debt collector's further efforts are being terminated, notify the consumer that the debt
collector or creditor may invoke specified remedies which are ordinarily invoked by such debt
collector or creditor; orwhere applicable, to notify the consumer that the debt collector or creditor
intends to invoke a specified remedy. Instead, the April 8, 2019 letter was merely yet another

attempt to collect a debt Plaintiff had clearly stated he would not pay.

42. All conditions precedent to this action have occurred, have been satisfied, or have
been waived.
COUNT I
(as to the FDCPA Class)

VIOLATION OF THE FDCPA BY DEFENDANT
43. This is an action against Defendant for violation of 15 U.S.C. §1692 ef seg.
44. _ Plaintiff re-alleges and reincorporates paragraphs | through 42, as if fully set forth
herein.
45. Defendant uses interstate commerce or the mails in its business, the principal
purpose of which is the collection of debts, or Defendant regularly coliects or attempts to collect,
directly or indirectly, debts owed or due, or asserted to be owed or due to another, and is therefore

a “debt collector,” as that term is defined by 15 U.S.C. § 1692a(6). Defendant describes itself on

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 10 of 23 PagelD 10

its website as “the best provider of medical billing and collection services.” Further, Defendant
holds itself out as a company that “works with some of the industries’ most recognized names in
debt buying. Moreover, in its collection letters (Exhibit A and Exhibit B), Defendant states that
the “communication is from a debt collector” and that “[t]his is an attempt to collect a debt and
any information obtained will be used for this purpose.”

46. Defendant, communicated, directly and/or indirectly, certain information to
Plaintiff as set forth above, which constitutes “communication,” as defined by
15 U.S.C. § 1692a(2).

47, Through the conduct described above, Defendant violated the following provisions
of the FDCPA:

15 U.S.C. § 1692e

A debt collector may not use any false, deceptive, or misleading representation or means

in connection with the collection of any debt. Without limiting the general application of

the foregoing, the following conduct is a violation of this section:
(2) The false representation of--
(A) the character, amount, or legai status of any debt; or
(5) The threat to take any action that cannot legally be taken or that is not intended to be
taken.

48. Specifically, Defendant violated 15 U.S.C. § 1692e by, among other things, failing
to disclose that the debt was time-barred and by using language that would mislead and deceive a
consumer as to the legal status and impliedly or expressly threatening legal action, as described
above.

49. Asaresult of Defendant’s violations of the FDCPA, Plaintiff is entitled to: (a) any

actual damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to 15 U.S.C.

10

 

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 11 of 23 PagelD 11

§ 1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to 15 U.S.C. § 1692k(a)(3);
and (d) all other relief Plaintiff is entitled to under the law. Further, the FDCPA Class is entitled
to such amounts as the court may allow for all other class members, without regard to a minimum
individual recovery, not to exceed the lesser of $500,000 or 1 per centum of the net worth of
Defendant.

50. All conditions precedent to this action have occurred, have been satisfied, or have
been waived.

51. Plaintiff has retained the undersigned attorneys to pursue this claim against
Defendant on behalf of the Class members and is obligated to pay a reasonable fee for the
attorneys’ services.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, respectfully
requests this Court enter a judgment in Plaintiff's favor finding that Defendant violated § 1692e of
the FDCPA; awarding Plaintiff any actual damages, statutory damages, attorneys’ fees and costs,
class damages, and awarding Plaintiff all such further relief that this Court deems necessary or
appropriate.

COUNT IH
(as to the FCCPA Subclass)
VIOLATION OF § 559.72(9) OF THE FCCPA BY DEFENDANT
52. This is an action against Defendant for violation of Fla. Stat. § 559.72(9).
53. Plaintiff realleges and incorporates paragraphs 1 through 42, as if fully set forth

herein.

11

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 12 of 23 PagelD 12

54. Defendant communicated, directly and/or indirectly, certain information to
Plaintiff as set forth above, which constitutes “communication,” as defined by Fla. Stat. §
559.55(2).

55. Fila. Stat. § 559.729) provides, in pertinent part:

In collecting consumer debts, no person shall:

(9) Claim, attempt, or threaten to enforce a debt when such person
knows that the debt is not legitimate, or assert the existence of some
other legal right when such person knows that the right does not
exist,

56. Through its conduct, described above, Defendant directly and through its agents
violated the above section of the FCCPA, by failing to disclose that the debt was time-barred and
by using language that would mislead and deceive a consumer as to the legal status and impliedly
or expressly threatening legal action.

57. Asa direct and proximate result of Defendant’s violations of Fla. Stat. §559.72(9),
Plaintiff and Class members have been harmed.

58. Pursuant to Fla. Stat. § 559.77(2), because of Defendant’s violation of § 559.72(9),
Defendant is liable to Plaintiff for any actual damages, statutory damages, punitive damages, and
reasonable attorney’s fees and costs. As to the FCCPA Subclass, the Court may award additional
statutory damages up to the lesser of $500,000 or 1 percent of the defendant's net worth for all
remaining class members.

59. Based upon the willful, intentional, knowing, malicious, repetitive, and continuous
conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive
damages in accordance with Fla. Stat. §§ 559.77 and 768.72.

60. | Each communication made in violation of the FCCPA is a separate justiciable issue

entitled to adjudication on its individual merits and is eligible for an award of damages.

12

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 13 of 23 PagelD 13

61. — All conditions precedent to this action have occurred, have been satisfied, or have
been waived.
62. Plaintiff has retained the undersigned attorneys to pursue this claim against

Defendant on behalf of the Class members and is obligated to pay a reasonable fee for the
attorneys’ services.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, respectfully
requests this Court enter a judgment in Plaintiff’s favor, finding that Defendant violated §559.72(9)
of the FCCPA, awarding Plaintiff any actual damages, statutory damages, punitive damages,
attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2), and awarding Plaintiff all such further
relief that this Court deems necessary or appropriate.

COUNT It
(as to Plaintiff Only)
VIOLATION OF THE FDCPA BY DEFENDANT

63. ‘This is an action against Defendant for violation of 15 U.S.C. §1692 et seg.

64. _—_‘ Plaintiff re-alleges and reincorporates paragraphs 1 through 42, as if fully set forth
herein.

65. Defendant, communicated, directly and/or indirectly, certain information to
Plaintiff as set forth above, which constitutes “communication,” as defined by
15 U.S.C. § 1692a(2).

66. Through the conduct described above, Defendant violated the following provisions

of the FDCPA:

13

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 14 of 23 PagelD 14

15 U.S.C. § 1692¢

Ifa consumer notifies a debt collector in writing that the consumer refuses to pay a debt
or that the consumer wishes the debt collector to cease further communication with the
consumer, the debt collector shall not communicate further with the consumer with
respect to such debt, except—

(1} to advise the consumer that the debt collector's further efforts are being terminated;

(2) to notify the consumer that the debt collector or creditor may invoke specified
remedies which are ordinarily invoked by such debt collector or creditor; or

(3) where applicable, to notify the consumer that the debt collector or creditor intends to
invoke a specified remedy.

67. As set forth above, Plaintiff instructed Defendant that he refused to pay the debt
and instructed Defendant to cease communication. Nonetheless, on April 8, 2019, Defendant sent
Plaintiff a written communication. Ex. B. That communication did not: (1) advise the consumer
that the debt collector's further efforts were being terminated; (2) notify the consumer that the
debt collector or creditor may invoke specified remedies which are ordinarily invoked by such
debt collector or creditor; or (3) notify the consumer that the debt collector or creditor intends to
invoke a specified remedy.

68. Asaresult of Defendant’s violations of the FDCPA, Plaintiff is entitled to: (a) any
actual damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to 15 U.S.C.
§ 1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to 15 U.S.C. § 1692k(a)(3);
and (d) all other relief Plaintiff is entitled to under the law.

69, All conditions precedent to this action have occurred, have been satisfied, or have
been waived.

70. —~ Plaintiff has retained the undersigned attorneys to pursue this claim against
Defendant on behalf of the Class members and is obligated to pay a reasonable fee for the

attorneys’ services.

14

 
Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 15 of 23 PagelD 15

WHEREFORE, Plaintiff respectfully requests this Court enter a judgment in Plaintiff's
favor finding that Defendant violated § 1692e of the FDCPA; awarding Plaintiff actual damages,
statutory damages, attorneys’ fees and costs, class damages, and awarding Plaintiff all such further
relief that this Court deems necessary or appropriate.

COUNT HI
(as to Plaintiff only)
VIOLATION OF § 559.72(7) OF THE FCCPA BY DEFENDANT

7i. This is an action against Defendant for violation of Fla. Stat. § 559.72(7).

72, Plaintiff realleges and incorporates paragraphs 1 through 42, as if fully set forth
herein.

73. Defendant communicated, directly and/or indirectly, certain information to
Plaintiff as set forth above, which constitutes “communication,” as defined by Fla. Stat. §
559.55{2).

74, ‘Fila. Stat. § 559.72(7) provides, in pertinent part:

In collecting consumer debts, no person shall:

(7) .. willfully engage im other conduct which can reasonably be
expected to abuse or harass the debtor or any member of her or his
family.

75. Through its conduct, described above, Defendant directly and through its agents
violated the above section of the FCCPA by continuing to communicate with Plaintiff after Plaintiff
had made clear to Defendant that he did not wish to be contacted in any way and that all efforts at
negotiation had failed. The only purpose of Defendant’s continued communication was to harass

Plaintiff into paying as legally unenforceable debt.

15

 

 

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 16 of 23 PagelD 16

76. All conditions precedent to this action have occurred, have been satisfied, or have
been waived.

77. Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,
Defendant is liable to Plaintiff for any actual damages, statutory damages, and reasonable
attorney’s fees and costs.

78. Based upon the willful, intentional, knowing, malicious, repetitive, and continuous
conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive
damages in accordance with Fla. Stat. §§ 559.77 and 768.72.

WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against
Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff any actual damages,
statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),
and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

DEMAND FOR JURY TRIAL
Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. Amend.

7 and Fed. R. Civ. P. 38.

 

 

Dated: August 7, 2019 Respectfully Submitted,

KYNES, MARKMAN & FELMAN, P.A. CENTRONE & SHRADER, PLLC
100 8. Ashley Dr., Ste. 1400 612 W. Bay Street

Tampa, FL. 33602 Tampa, Florida 33606

Phone: (813) 229-1118 Phone: (813) 360-1529

Fax: (813) 221-6750 Fax: (813) 336-0832

‘sf Katherine Earle Yanes /si Gus M. Centrone

KATHERINE EARLE YANES, ESQ. BRIAN L. SHRADER, ESQ.

Florida Bar No. 159727 Florida Bar No. 57251

e-mail: kyanes@kmf-law.com e-mail: bshrader(@centroneshrader.com

GUS M. CENTRONE, ESQ.

Florida Bar No. 30151

e-mail: gcentrone@centroneshrader.com
Attorneys for Plaintiff

16

 

 
‘ Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 17 of 23 PagelD 17

EXHIBIT A

 

 
 

oe “*. Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 18 of 23 PagelD 18 bs

AVANTE USA A “ANTECS
3600 S GESSNER RD SUITE 225 DWANTEIES.\
HOUSTON TEXAS 77063-5184 3600 $ Gessnar Ad. Ste. 225

Houston, Texas 77063

Tel: (832) 476-1740

Fax: (281) 779-4801

Monday -Thursday 8:00 AM to 7:30 PIM
ADDRESS SERVICE REQUESTED Friday 8:00 AM to 5:00 PM Central Time

October 8, 2018
Nn eED Lg feY Magog goof jg fet gM MUNA ty spay

Personal and Confidential E

ANDREW RAFFELSON PLEASE SEND CORRESPONDENCE TO
9069 NEVIS PL

WELLINGTON FL 33414-3449 AVANTE USA

3600S GESSNEA AD. STE. 225
HOUSTON TEXAS 77069

Curent Creditor: CF Medical, LLC
AvanteUiSA Account Number: 26062671
Total Amount Due: $710.00

Discounted offer: $213.60

CF Medical, LLC has purchased the account{s) referenced in this letter.

Contact us today to speak with one of our representatives to settle your debt for a fraction of what you owe. We are
offering you the following opportunity to resolve the. account(s) listed below.

* One-time payment of $213.00.

. For your convenience and free of charge, we can accept a check by phone or credit card, All you have to do is call (832)
476-1740 to speak with an account representative.

Unless you notify this office, within 30 days after receiving this.notice, that you dispute the validity of this debt, or any

portion thereof, this.office will assume this debt is valid. If you notify this office in writing, within 30 days after receipt of this

notice, that the debt, or any portion thereof, is disputed, this office will obtain verification of the debt or.a copy of a judgment

against you and will mail you a copy of such verification or judgment. Upon your written request, within 30 days after

receipt of this notice, this office will provide you with the name and address of the original creditor, if different from the
current creditor. Ls ,

: This is an attempt to collect a debt, any information received will be used for that purpose.

b~ —-—r— + ata em ee ea

Mr. Jaramy Moore
Accounts Resolution Manager

toot tna ena tne eae ad ad et tt tie Hm oe et

To credil the proper account, please return this letter with your remittance.

This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will
' be used for this purpose.

 

 

 

| faccr# Current Balance Original Creditor Settlement Amount Service Date}
| §82448919 $710.00 Florida Emergency Physicians Kang & Associates $213.00 01/13/2013
Total: $710.00

 

 

 

AUSMCO41-1005- 1085874286-01697-160T

S7224bDibay

ed 4£€42196 199 AYOODIYD AONYN 2/Z-O1 ‘6L OL ABW

 
’ Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 19 of 23 PagelD 19

EXHIBIT B

 

 

 
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 20 of 23 PagelD 20 es

AVANTE USA A JANUPLT Te
3600 S GESSNER AD SUITE 225 PWANTEESA
- , HOUSTON TEXAS 77063-5184 3600 S Gessner Rd. Ste. 225

Houston, Texas 77063
Tel: (832) 476-1740
Fax: (281) 779-4801

Monday -Thursday 8:00 AM to 7:30 PM
ADDRESS SERVICE REQUESTED Friday 8:00 AM to 5:00 PM Central Time
April 8, 2019
Ulf HAUGEN page hearty tpl tystettsypteat A AT pai'8, 201
Personal and Conticdentia! PLEASE SEND CORRESPONDENCE TO

ANDREW RAFFELSON

4069 NEVIS PL,

WELLINGTON FL 39414-3449 AVANTE USA '
3600 S GESSNEA RD. STE. 225
HOUSTON TEXAS 77063

 

Current Creditor: CF Medical, LLC
AvanteUSA Account Number: 26082671
Total Amount Que: $710.00

Discounted offer: $177.50

We previously sent you a letter regarding the account(s) referenced in this letter.
Contact us today to speak with one of our representatives to settle your debt for a fraction of what you owe. During —

this tax season, our client has authorized a very generous settlement with the opportunity to resolve the accourit(s}
listed below..1f you need additional information, please feel free to call and speak with one of our staff.

 

You can now make a one-time payment in the amount of $177.50 to settle your account. This amount must be
- received in this office by Friday, April 26, 2019.

For your convenience and free of charge, we can accept a check-by-phone or credit card. Please call (832)
476-1740 to speak with an account representative. ;

 

Sincerely,

- Mr. Jeremy Moore
Accounts Resoiution Manager

 

+ -Fo-creditthe-proper account; please-retum-this-tetter with your remittances -——

This communication is from a debt collector. This is an attempt to collect a debt and any information
obtained will be used for this purpose.

 

 

ACCT# Current Balance Original Creditor Setiiement Amount Service Datel
peosssere $710.00 Florida Emergency Physicians Kang & Associates $177.50 01/13/2013
: Totat: $710.00

 

 

 

 

AUSMOG42-0404-1178078767-00545-845

S177 IZIDEWS

ed £ELCL96LOS AYOOAYD AONYN BZZ:0b BL OL ACW

 
~ Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/19 Page 21 of 23 PagelD 21

EXHIBIT C

 
22 19, 11:03 NANCY GREGORY . 5619872727
. Apr ‘ Case 6:19-cv-01465-WWB-GJK Document 1 Filed 08/07/19 Page 22 of 23 Pagélb 22

10/22/18

Avante USA
3600 S. Gessner Rd.
Houston, TX 77063

Re: Andrew Raffeison
Acct: Number 26082671

{AM IN RECEIPT OF YOUR LETTER DATED OCTOBER 8,2018. | REFUSE TO PAY THIS
DEBT.

NEVER CALL, WRITE OR COMMUNICATE WITH ME IN ANY MANNER EVER AGAIN
REGARDING THIS ACCOUNT, UNLESS iT IS IN MY FAVOR THAT | AM NOT
OBLIGATED IN ANYWAY TO PAY ANY AMOUNTS.

ALL COMMUNICATIONS REGARDING THIS ACCOUNT ARE CONSIDERED
HARRASSMENT.

On

Andrew Raffelson

 
f

if
/
é

Apr 22 19, 11:04a NANCY GREGORY

| 61
Case 6:19-cv-01465-WWB-GJK Document1 Filed 08/07/18 P4943 of 23 Pag 23

HP OfficeJet Pro 8710 Series

Last Transastlon

Fax Log for
NANCY GREGORY
§619872727
Oct 22 2018 9:48PM

 

Date Time Type Station ID Duration Pages Result
Digital Fax

Oct 22, 9:45FM Fax Sent 12817794801 0:33 1 OK
NIA

Ae ven nk )

 

 
